Case 17-03072-jal      Doc 85     Filed 04/30/19     Entered 04/30/19 11:38:47         Page 1 of 19



                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY




IN RE:                                  )
                                        )
         BULLITT UTILITIES, INC.        )             CASE NO. 15-34000(1)(7)
                                        )
                           Debtor(s)    )
                                        )
         ROBERT W. KEATS, as the        )             AP NO. 17-3072
         Chapter 7 Trustee              )
                                        )
                           Plaintiff(s) )
                                        )
         v.                             )
                                        )
         THE BULLITT COUNTY             )
         SANITATION DISTRICT            )
                                        )
                           Defendant(s) )



                                  MEMORANDUM-OPINION

         This matter came before the Court for Trial on the Complaint of Robert W. Keats, Chapter

7 Trustee (“Trustee”) for the Bankruptcy Estate of Bullitt Utilities, Inc. (“BU”) against The Bullitt

County Sanitation District (“BCSD”). The Court considered the testimony of the witnesses and the

documentary evidence submitted by the parties. For the following reasons, the Court will enter

Judgment in favor of BU.
Case 17-03072-jal      Doc 85     Filed 04/30/19      Entered 04/30/19 11:38:47      Page 2 of 19



                                      FINDINGS OF FACT

         BU was established in 1976 to provide waste water treatment services to the residents of

Hunters Hollow Residential Development in Bullitt County, Kentucky. Carol Cogan was the only

shareholder of BU. He was one of the directors along with his wife, Doris Cogan and son, Martin

Cogan.

         On March 29, 2014, a catastrophic failure of the waste water treatment plant (“WWTP”) and

sewer collection system owned by BU in and around Hunters Hollow occurred which resulted in

over 250,000 gallons of raw and undertreated sewage being discharged into the public waterway.



         The BU WWTP served approximately 700 households in and around the Hunters Hollow

area. The BU system was completely surrounded by the BCSD. The BCSD provides sewer services

to the citizens of Bullitt County, Kentucky. On three or four separate occasions, BCSD and BU had

approached each other about BCSD purchasing BU’s facility to incorporate it into one system.

None of these attempts were successful.

         On the date that the BU system failed, it was either insolvent or became insolvent shortly

thereafter. At the time of the failure, BU generated approximately $20,000 in revenue from its

customers each month, which it used to pay its operating expenses.

         Jerry Kennedy, the District Manager of BCSD since 2001, was notified of the failure in the

late afternoon of March 29, 2014. He was notified by Emergency Management because they

thought the failure had occurred to BCSD’s system. Kennedy went to the site shortly after being

notified of the failure and determined it was not the BCSD system, but rather BU’s system.




                                                -2-
Case 17-03072-jal     Doc 85     Filed 04/30/19         Entered 04/30/19 11:38:47   Page 3 of 19



       A day or two after the failure, Kennedy met with either Carol Cogan or Chris and Marty

Cogan, the owners of BU and offered to help solve the problem for $1.5 million. Cogan told him

to put it in writing and they would consider it at the next Board meeting, but there was never any

agreement reached by the parties on this point.

       Rob Moore, an attorney who represented Carol Cogan, the President of BU, learned of the

failure on either March 30 or March 31, 2014. He met with Kennedy to discuss how to fix the

systems. They spoke in early April. He sent letters to Kennedy in late April about how quickly the

failure could be fixed by having BU’s system connected to BCSD’s system. Mr. Kennedy testified

that he stated BCSD would do whatever it could to assist, including connecting the two systems and

that BCSD could accept and treat 60,000 gallons per day of the wastewater once the systems were

connected.

       The parties orally agreed to connect the two systems. BU was going to bring in plastic pipe

and discharge the wastewater into a BCSD manhole that connected to the BCSD system. The parties

agreed that BU would pay BCSD $14,000 to design and build the pipeline to connect the two

systems.

       Moore testified that BU completed the work by constructing the pipeline and could have

connected the two systems as early as April 7. Kennedy testified that he received a check from BU

for $14,000 dated May 30, 2014 and that BCSD cashed the check. Although the work had been

completed, Kennedy was advised by BU’s attorney not to open the pipeline until negotiations

between the parties resulted in a long term contract with BU. Although BU had the capability to

accept the flow from BU’s system in early April, BCSD did not accept the flow until May of 2015.




                                                  -3-
Case 17-03072-jal      Doc 85     Filed 04/30/19      Entered 04/30/19 11:38:47       Page 4 of 19



       Kennedy testified that BU paid BCSD $14,000 for BCSD’s work to connect the two systems

and for BCSD to begin accepting the flow of wastewater from the Hunters Hollow system

immediately. BCSD did accept some amount of flow, but a pump failed and had to be replaced.

BCSD had ordered the new pump which was to be delivered in the beginning of May. During this

time, BU and BCSD continued discussing a permanent solution. This discussion included BCSD

accepting all flow and treating the wastewater or BCSD would build another plant with BU paying

for the new WWTP. Once the new pump was received, BCSD could still only accept 60,000 gallons

but additional piping was needed to accept the entire 250,000 gallons. By mid-May, it was clear that

BCSD would not connect the systems to accept even the 60,000 gallons of wastewater.

       Moore testified that it was clear that BCSD was not complying with its oral agreement with

BU to accept even the 60,000 gallons, although BCSD had accepted and cashed BU’s $14,000 check

and had performed the work necessary to connect the two systems.

       Pecco Industries was contacted by the Kentucky Division of Water on March 29, 2014, who

requested Pecco’s assistance with the BU system failure. Pecco went to the scene on March 30,

2014 and was retained by BU on March 31, 2014. They started work on the system on April 1 and

began treating wastewater on April 3, 2014.

       Pecco constructed a pipeline on April 5 or 6 which connected BU’s system with the BCSD

manhole. The system could handle 200,000 gallons per day or about 80% of the system’s capacity.

       Scotty Perdue, the owner of Pecco, indicated that all BCSD had to do was install a pump at

the manhole and they could accept the flow. According to Perdue, this could have been done on

April 6, 2014. However, BCSD did not do this. Instead, it took another 13 months before BCSD

would begin accepting the flow.


                                                -4-
Case 17-03072-jal      Doc 85    Filed 04/30/19       Entered 04/30/19 11:38:47      Page 5 of 19



       Instead, another company, Veollia Water Technologies (“Veollia”), had to be hired to set up

another system to temporarily handle the treatment of the wet weather flow and eliminate the bypass

of raw sewage into the public stream. If BCSD had accepted the flow of the 60,000 gallons, the

Pecco system could have handled the rest of the flow and there would have been no need for

Veollia’s services.

       On November 10, 2014, BU and BCSD entered into a written agreement whereby BCSD

agreed “to make any and all reasonable efforts to accept the wastewater flow from” BU within 60

days. BU paid BCSD $125,000 as consideration for this agreement. Despite the terms of the written

agreement, Mr. Kennedy testified that he was told by BCSD’s attorney not to accept all of the flow

until there was a long term contract in place with BU. BCSD determined not to allow the connection

without some type of assurance from BU that a new pump station would be constructed. BCSD

demanded a deposit of approximately $320,000 into an escrow account or a bond in the same

amount before it would accept the flow of wastewater from BU. None of these conditions were part

of the November 10, 2014 written agreement.

       On February 13, 2015, through an Agreed Order between BCSD and the Kentucky

Department of Water, BCSD was required to accept the flow of wastewater within 60 days or it

would be fined $100,000. The fine was to be offset by BCSD’s acceptance of the flow. Despite the

fact that BCSD did not accept the flow from BU by April 13, 2015, BCSD was not fined by the

Department of Water.

       On May 7, 2015, after Veollia had issued a Termination Notice, the Public Service

Commission issued an Order directing BU and BCSD to connect their systems and for BCSD to

accept the flow of wastewater from BU. The connection was finally made on May 27, 2015.


                                                -5-
Case 17-03072-jal     Doc 85     Filed 04/30/19      Entered 04/30/19 11:38:47      Page 6 of 19



       On June 4, 2015, Veollia had terminated treatment and began removing of its equipment.

Pecco removed its equipment around the same time.

       In July 2014, BU had filed an Application for Surcharge with the Public Service Commission

(“PSC”). The purpose of the surcharge was to construct new facilities and to have the surcharge in

place to recover the cost for the new facility from BU’s customers.

       On August 24, 2015, the PSC opened an Abandonment Case to look into a request by BU

to abandon its facility. On August 31, 2015, the PSC entered an Order finding that BU met the

statutory requirements of KRS 278.021 to abandon the facility.

       The PSC then filed a Complaint and a Motion to Attach the Assets of BU on September 1,

2015 and a Motion to Appoint BCSD as the Receiver for BU.

       On September 23, 2015, BCSD was appointed as the Receiver for BU. As the Receiver,

BCSD was entitled to 80% of BU’s revenues. Any funds above the 80% could be used to pay BCSD

for work performed on behalf of BU, but had to be paid by separate invoice. Any remaining funds

above the 80% were to be distributed to BU’s creditors.

       On December 18, 2015, Veollia and Pecco filed an Involuntary Chapter 7 Petition against

BU.

       On December 29, 2015, Robert W. Keats was appointed as the Chapter 7 Trustee for BU.

Mr. Keats testified that upon his appointment he reviewed the books and records of BU and

determined that BU had revenue of approximately $20,000 per month. Although he had been told

that the revenues were to be split between BCSD as Receiver and BU on a 80/20 split, in fact there

was no split and BCSD controlled 100% of BU’s revenue. BCSD, as Receiver, made payments to




                                               -6-
Case 17-03072-jal      Doc 85      Filed 04/30/19       Entered 04/30/19 11:38:47       Page 7 of 19



a select few creditors of BU who filed claims. Neither Veollia, nor Pecco were paid out of this

account. There were also checks written to BCSD out of the account.

       On August 21, 2015, a PSC Staff Advisory Opinion was issued regarding fiduciary duties

of a receiver of an abandoned the facility. That letter, states in pertinent part:

       (5) Any receiver appointed by the court shall file a bond in an amount fixed by the
       court. The receiver shall operate the utility to preserve its assets, to restore or
       maintain a reasonable level of service, and to serve the best interest of its customers.

The Opinion made clear that the Receiver had a duty to act in the best interest of BU. It further

states, “the receiver does not, however, become the owner of the assets or the owner of the utility.”

       Despite the clear terms set forth in the Advisory Opinion of the PSC, Mr. Kennedy testified

that his foremost duty as the Receiver was to serve the best interest of the customers of BCSD, not

BU or its creditors. He testified he took no action for the benefit of BU, nor did he perceive that he

owed any fiduciary duty to BU.

       At one point, Mr. Kennedy inquired as to whether the Surcharge Case of BU pending before

the PSC, if granted, would be used for the construction of a new wastewater facility. Once Mr.

Kennedy learned that the surcharge, if approved, could not be used for system improvements which

would be of assistance to BCSD, he withdrew BU’s Surcharge Application before the PSC issued

its ruling because it would provide no benefit to BCSD. Mr. Keats testified that the surcharge case

was the best method for BU’s creditors, such as Veollia and Pecco, to be paid.

       Kennedy used funds out of the BU account to pay certain creditors of BU, such as M.L.

Johnson Company. M.L. Johnson Company sought payment for the cost of certain flow meters that

it provided to BU. Kennedy paid M.L. Johnson’s invoices collectively amounting to $4,500; but

BCSD ended up moving the flow meters for its own use in different locations.


                                                  -7-
Case 17-03072-jal      Doc 85    Filed 04/30/19       Entered 04/30/19 11:38:47        Page 8 of 19



       BCSD had to hire outside counsel, Kaplan & Partners, to defend the claims made against it

by the Chapter 7 Trustee. Kennedy paid Kaplan’s invoices out of the Hunter Hollow account.

BCSD wrote checks to Kaplan in the amount of $36, 228.23, then wrote itself a check in the same

amount from the Receiver’s account. In Kennedy’s opinion, since this expense was caused by BU,

BU should pay for the legal fees incurred by BCSD.

       Trustee Keats testified that upon his appointment, he saw his job as administering any assets

of BU and determining if there were any causes of action. He reviewed the Claims Register and had

to prepare the Schedules and reviewed the assets and liabilities of the company. Based on his review

of BU’s books and records, it was clear to him that the company’s solvency was questionable up

until the time of the failure of the WWTP and the indebtedness of the company was enormous after

the failure and BU has been insolvent since that time.

       Keats reviewed the invoices and claims of Veollia and Pecco. After his investigation, he

determined the services invoiced had been provided to the Debtor and he did not object to their

claim. Pecco’s Proof of Claim was for $582,290 and Veollia’s Proof of Claim was for $2,166,418.

       Keats testified that his review of the records established that this Adversary Proceeding,

another Adversary Proceeding against the officers and directors of BU and the surcharge case

pending before the PSC, were the main assets of the Debtor. He believed the surcharge case was

the best way for some of the creditors of BU to get paid. BCSD did not cooperate with him when

he tried to get the surcharge case reinstated after BCSD moved to have it dismissed.

       BCSD claims it was appointed as Receiver under Chapter 271 of the Kentucky Revised

Statutes, but in the abandonment action before the PSC, the PSC referred to BU’s duties as a

Receiver as set forth under KRS 278.021.


                                                -8-
Case 17-03072-jal     Doc 85    Filed 04/30/19        Entered 04/30/19 11:38:47     Page 9 of 19



       On December 1, 2017, Keats as the Chapter 7 Trustee of BU instituted this Adversary

Proceeding against BCSD for (1) breach of oral contract; (2) breach of the November 10, 2014

written agreement; (3) breach of implied covenant of good faith and fair dealing by BCSD; (4)

breach of fiduciary duty by BCSD; (5) fraudulent transfers under 11 U.S.C. § 548(a)(1)(A); (6)

fraudulent transfers under 11 U.S.C. § 548(a)(1)(6); (7) fraudulent transfers to BCSD under KRS

378.005, et seq.; (8) preferential payments to BCSD under 11 U.S.C. § 547; (9) avoidance of

unauthorized post-petition transfers under 11 U.S.C. 549; and (10) recovery of avoided transfers

under 11 U.S.C. § 550.


                                     LEGAL ANALYSIS

       The Court will consider each Count of BCSD’s Complaint, as well as the defenses raised by

BCSD based upon the Court’s factual findings.

       A. Breach of Oral Contract.

       Count I of the Complaint is for breach of an oral contract. BU contends that in April 2014,

BCSD reached an oral agreement with BU whereby BCSD would accept the flow of wastewater and

build the necessary pipeline to connect the two septic systems in exchange for BU’s payment of

$14,000.

       This Court previously held in its Memorandum-Opinion denying BCSD’s Motion for Partial

Summary Judgment on September 27, 2018 that parole evidence is admissible to establish a parole

agreement that is not inconsistent with the written agreement. Bullock v. Young, 252 Ky. 640, 67

S.W.2d 941 (1933). BCSD’s own witness, Jerry Kennedy, testified that following the failure at the

Hunters Hollow WWTP, he met with representatives of BU to help solve the problem. He testified

that BU paid BCSD $14,000 to design and build a pipeline to connect the BU system with BCSD.

                                                -9-
Case 17-03072-jal       Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47             Page 10 of
                                               19


BCSD cashed the check, then designed and built the pipeline in late April, but refused to open the

pipeline until a long term contract was reached with BU. BCSD could have begun accepting the

flow of wastewater within a day or two of the agreement, but did not do so until May 2015.

       In Veluzat v. Janes, 462 S.W.2d 194 (Ky. 1970), the court discussed the elements of an

enforceable oral contract. There must be an element of definiteness as to what services are to be

rendered, when they are to begin and how long they were to last, as well as what was promised in

return. “It must be clear and certain that there was in fact an agreement, positively definite and

mutually understood.” Id. at 197, quoting Finn v. Finn’s Adm’r, 244 S.W.2d 435 (Ky. 1951).

       The evidence at trial established all elements of an enforceable oral contract were met. There

was a definite offer to perform the work to connect the two systems, acceptance of that offer by

BCSD, consideration in the form of $14,000 payment by BU to BCSD, partial performance by

BCSD, as it did construct the pipeline, and breach by BCSD by failing to accept the flow of the

wastewater.

       BCSD’s defenses to this breach are unavailing. First, BCSD contends that the parole

agreement was inconsistent with the written Agreement executed by the parties in November 2014.

However, there is nothing in the agreement reached between the parties in April 2014 that was

inconsistent with the terms of the later November 2014 written Agreement.

       The evidence was clear that BCSD completed the necessary pipeline so it could have

accepted the flow of wastewater from BU as early as April 2014. Its refusal to do so, thereby

breaching the oral agreement, was nothing more than a power play to demand a long term agreement

or contract with BU so that it could take over the entire BU system and incorporate it into its own.

The trial evidence supports the finding that BCSD breached the oral agreement with BU in April


                                               -10-
Case 17-03072-jal       Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47            Page 11 of
                                               19


2014. By failing to accept the flow, BU was required to hire and use the services of Pecco and

Veollia. Had BCSD complied with its agreement to accept the flow, Veollia’s services would not

have been needed at all. Therefore, the costs of their services are a direct result of BCSD’s breach

of its agreement.

       B. Breach of the November 10, 2014 Written Agreement.

       In Count II of the Complaint, BU alleges that BCSD breached the terms of the November

10, 2014 written Agreement. Pursuant to the terms of the agreement with BU, BCSD agreed to

accept and treat the wastewater generated by the Hunters Hollow collection system, which since the

date of the failure was being treated by a temporary WWTP provided by Pecco and Veollia (referred

to as the “Collection System” in the written agreement). Specifically, the Agreement provided, in

pertinent part:

       1) BCSD agrees to make any and all reasonable efforts to accept the wastewater
       flow from the Collection System within sixty (60) days of the execution of this
       Agreement . . . . .

       2) BCSD agrees to provide treatment for the wastewater generated by the Collection
       System until December 31, 2016.
       .....

       4) BCSD shall make every reasonable attempt to accept from the Collection System
       an average daily flow of 160,000 gallons with the maximum peak daily flow of up
       to 300,000 gallons. . . . .

In consideration of the obligations undertaken by BCSD in the Agreement, BU paid BCSD

$125,000.

       Despite accepting the $125,000 from BU, BCSD did not accept any of the flow during the

term of the Agreement. Mr. Kennedy testified that he was instructed by BCSD’s attorney to not

accept the flow until there was a long term agreement with BU in place and that there was some type


                                               -11-
Case 17-03072-jal       Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47            Page 12 of
                                               19


of assurance by BU that they would build the necessary facilities. BCSD would not connect the two

systems without monetary assurance from BU that a new pump station would be constructed in the

form of $320,000 in an escrow account or a bond in that amount. Mr. Kennedy acknowledged at

trial that these conditions were not part of the November 10, 2014 Agreement.              He also

acknowledged that BCSD could have accepted the flow at the time of the written Agreement, but

they would not do so and continued to make demands upon BU that were not in the written

Agreement.

       It was clear from the testimony of Mr. Kennedy and Mr. Moore, that BCSD breached the

terms of the written Agreement by not accepting the flow during the time set forth in the Agreement.

The evidence was also clear that BCSD had the capability to accept the flow as early as April 2014

and certainly had that ability at the time of the November 2014 Agreement. Instead, BCSD used its

position to make additional demands on BU knowing what a precarious position BU was in. BCSD

breached the terms of the written Agreement by continuing to impose additional conditions on BU,

all in an effort to secure a long term agreement from BU. The resulting damages, i.e., the continued

costs of using Veollia and Pecco’s services, are a direct result of BCSD’s breach of the November

14, 2014 Agreement.

       C. Breach of an Implied Covenant of Good Faith and Fair Dealing by the BCSD.

       Implicit in every contract is an implied covenant of good faith and fair dealing. Crestwood

Farm Bloodstock v. Everest Stables, Inc., 751 F.3d 434, 445 (6th Cir. 2014). The actions of BCSD

as outlined in the breach of contract claims established that BCSD breached this duty as well.

       It is also clear that by dismissing the Surcharge Application of BU, pending before the PSC,

BCSD breached this duty owed to BU’s bankruptcy estate and its creditors. The surcharge action


                                               -12-
Case 17-03072-jal         Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47             Page 13 of
                                                 19


was the best chance for providing a guaranteed method by which creditors such as Pecco and Veollia

could be paid. BCSD’s action in this regard constitutes a breach of the implied covenant of good

faith and fair dealing resulting in the damages caused by the continued services of Veollia and

Pecco.

         D. Breach of Fiduciary Duty by BCSD.

         On September 23, 2015, upon the Motion of the Public Service Commission of Kentucky,

the Franklin Circuit Court issued an Order appointing BCSD as the Receiver for BU. The Order

appointing BCSD states:

         BCSD is appointed receiver to take charge, preserve, operate, control, manage,
         maintain and care for Bullitt Utilities’ sewage collection and treatment facilities; to
         collect all receivables and profits and to exercise generally the powers conferred by
         this Court and such other powers as are usual and incidental to the management of
         a public utility providing sewage collection and treatment service to the public.

         As the Receiver, BCSD owed a fiduciary duty to BU. KRS 278.021(5), specifically states:

         (5) Any receiver appointed by the court shall file a bond in an amount fixed by the
         court. The receiver shall operate the utility to preserve its assets, to restore or
         maintain a reasonable level of service and to serve the best interest of its customers.

         In 2015, the former counsel for BCSD requested an Opinion from the PSC to determine

BCSD’s duties and obligations as the Receiver for BU. The PSC issued its Opinion, PSC Staff

Opinion 2015-011, on August 21, 2015 in which it stated that the Receiver, “is a fiduciary in

possession of the assets of another party” and has a duty to act in the best interest of BU.

         Despite receiving this Opinion on its duties as Receiver, Mr. Kennedy repeatedly testified

that his duty was to the customers of the Bullitt County Sanitation District. He acknowledged that

he took no actions for the benefit of BU because he did not believe he had to act in the best interest

of BU or its customers.


                                                  -13-
Case 17-03072-jal       Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47             Page 14 of
                                               19


       BCSD’s attorney informed the BCSD in writing in a letter dated September 29, 2015, that

upon opening an account whereby BCSD would act as Receiver for BU, and that there would be an

80/20 split regarding those funds with 80% being the property of BCSD and any remaining funds

above the 80% would be available for distribution to BU’s creditors. See, Plaintiff’s Exhibit 9. In

practice, however, based on Kennedy’s testimony, there was never an 80/20 split and Kennedy used

the funds as if they were the sole property of BCSD. Kennedy used the funds in the Receiver

account to pay for flow meters from M.L. Johnson Company in the amount of $4,500. The meters

were to be used to monitor the flow for the Hunters Hollow system. BCSD, however, moved the

meters to other locations and used them as their own. Kennedy testified that the only money that

went into this account was the funds paid by the Hunters Hollow customers.

       When the Trustee for BU made claims against BCSD, Kennedy used the funds in the

Receiver’s account to pay the legal fees for the law firm hired by BCSD to defend against the

Trustee’s claims in the amount of $36,228.23. It was Kennedy’s position that since BU had caused

BCSD to incur these legal fees, BU should pay the bill.

       Although BCSD, as the Receiver, had a duty to act in the best interest of BU, it was clear that

Mr. Kennedy did not comply with this duty. In the most egregious example of this, BCSD as the

Receiver for BU, decided to withdraw BU’s Surcharge Application pending before the PSC after

it determined that the surcharge, if granted, would not be used to upgrade BU’s infiltration and in

flow system. Since it would be of no use to BCSD, it withdrew the Application. However, a

surcharge was the best chance for BU’s creditors, such as Veollia and Pecco, to have its claims paid.

These actions were a clear breach of the Receiver’s fiduciary duties to BU.




                                                -14-
Case 17-03072-jal       Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47              Page 15 of
                                               19


        E. Claims For Fraudulent Transfers and Preferential Transfers.

        Counts V, VI and VII of the Complaint include claims asserted for fraudulent transfers under

11 U.S.C. § 544(b)(1) and KRS 378A.040, and 11 U.S.C. § 548. The Court will consider BU’s

claim under 11 U.S.C. § 548 first. Under this Section of the Bankruptcy Code, the Trustee may

recover as a fraudulent transfer, any transfer made by a debtor within two years of the petition date,

if the debtor:

        (A) made such transfer or incurred such obligation with actual intent to hinder,
        delay, or defraud any entity . . .; or

        (B)(i) received less than a reasonably equivalent value in exchange for such transfer
        or obligation; and

        (ii)(I) was insolvent on the date that such transfer was made or such obligation was
        incurred, or became insolvent as a result of such transfer or obligation.

        The evidence establishes that the Trustee proved its claim under 11 U.S.C. § 548(B)(i) and

(ii)(1). It is obvious, based on the trial testimony that within two years of the Petition date, BU

received little or no value in exchange for (1) its transfer of $14,000 in consideration of the oral

agreement with BCSD, where BCSD did not connect the two systems to accept the flow from BU’s

Hunters Hollow’s facility, even though it had built the necessary system and could have accepted

the flow; and (2) its transfer of $125,000 to BCSD under the terms of the November 10, 2014 written

Agreement where BCSD failed to perform its obligations under the written contract.

        The testimony also established that the Debtor was insolvent on the date of these transfers

or became insolvent as a result of such transfers or obligations as required by 11 U.S.C.

§ 548(B)(ii)(1). The Trustee testified that after reviewing the books and records of the Debtor, it

was evident that the Debtor was insolvent at the time of the catastrophic failure of the WWTP.

Furthermore, the Proofs of Claim filed in the case, which the Court may take judicial notice of,

                                                -15-
Case 17-03072-jal       Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47              Page 16 of
                                               19


establish there are millions of dollars worth of general unsecured claims against BU. See, In re

Blum, 255 B.R. 9, n. 5 (Bankr. S.D. Ohio 2000) (allowing judicial notice of Proof of Claim, pursuant

to Fed. R. Civ. Evid. 201, where no objection was filed). Furthermore, no evidence was presented

by BCSD to refute the evidence of BU’s insolvency.

       Finally, the Court finds that BU proved its claim for unauthorized post-petition transfers

under 11 U.S.C. § 549. This Section of the Code allows the Trustee to avoid a transfer of property

of the Estate (1) that occurs after the commencement of the case; and (2) that is not authorized under

this Title or by the Court. 11 U.S.C. § 549(a)(1) and (2)(B).

       As the Receiver, BCSD was in charge of BU’s accounts and income stream. The trial

testimony set forth the 80/20 split concerning the income placed into the account from BU’s rate

payers and the payments to be used for maintaining this system. However, there were unauthorized

transfers out of the account by BU such as the $36,228.23 paid to BCSD’s legal counsel, out of BU’s

account. These funds must be repaid to the Debtor from BCSD pursuant to 11 U.S.C. § 550.

       F. Damages.

       BU is entitled to damages from BCSD under each of the above enumerated claims. Under

the Counts I and II of the Complaint, BU is entitled to recover all damages flowing from BCSD’s

breach of the oral agreement and the written Agreement of November 10, 2014. Damages for breach

of contract are normally that sum which would put an injured party into the same position it would

have been in had the contract been performed. Hogan v. Long, 922 S.W.2d 368, 371 (Ky. 1995).

Here, general damages for breach of contract are those that may fairly and reasonably be considered

as arising naturally from the breach or such as may reasonably be supposed to have been in the

contemplation of the parties at the time they made the contract as the probable result of the breach.


                                                -16-
Case 17-03072-jal      Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47              Page 17 of
                                              19


University of Louisville v. RAM Engineering & Const., Inc., 199 S.W.3d 746 (Ky. App. 2005), citing

United States Bond & Mortgage Corp. v. Berry, 249 Ky. 610, 61 S.W.2d 293, 297 (1933).

       The evidence at trial demonstrated that as a direct result of BU failing to connect its system

with BU’s system, as it agreed to do, BU sustained damages amounting to the cost it incurred from

having to use the services of Veollia and Pecco. These damages equal the amount of each

company’s Proof of Claim in this bankruptcy case. Thus, BU is entitled to Judgment under Counts

I and II of the Complaint of $582,290 for payment of Pecco’s claim and $2,166,418 for payment of

Veollia’s claim.

       Next, all damages flowing from BCSD’s breach of implied covenant of good faith and fair

dealing. The Court finds that this breach by BCSD resulted in the damages referenced in the breach

of the oral and written contracts. The Court will not award separate damages for this breach.

       BU is entitled to recover damages for BCSD’s breach of its fiduciary duties as the Receiver

for BU. The evidence establishing this cause of action included the dismissal of the Surcharge Case

which is covered by the damages awarded for the breach of contract. However, there was also

evidence of BCSD’s use of BU’s funds, such as the flow meters purchased from M.L. Johnson

collectively in the amount of $4,500 which BCSD used for its own uses, as well as the payments to

the Kaplan law firm, amounting to $36,228.23. BCSD must also repay these amounts under the

Court’s analysis regarding unauthorized post-petition transactions and preferences under Counts V,

VI and VII. The evidence at trial supports these awards.




                                               -17-
Case 17-03072-jal     Doc 85     Filed 04/30/19 Entered 04/30/19 11:38:47            Page 18 of
                                             19


                                       CONCLUSION

      For all the above reasons, the Court will enter the attached Judgment in favor of BU against

BCSD on its Complaint.




                                                     Dated: April 30, 2019




                                              -18-
Case 17-03072-jal      Doc 85  Filed 04/30/19 Entered 04/30/19 11:38:47               Page 19 of
                                           19
                         UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                          WESTERN DISTRICT OF KENTUCKY



IN RE:                                  )
                                        )
         BULLITT UTILITIES, INC.        )            CASE NO. 15-34000(1)(7)
                                        )89
                           Debtor(s)    )
                                        )
         ROBERT W. KEATS, as the        )            AP NO. 17-3072
         Chapter 7 Trustee              )
                                        )
                           Plaintiff(s) )
                                        )
         v.                             )
                                        )
         THE BULLITT COUNTY             )
         SANITATION DISTRICT            )
                                        )
                           Defendant(s) )


                                          JUDGMENT

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by

reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that BU is entitled to

Judgment in its favor and against BCSD on all counts of its Complaint herein.

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that BU is entitled to

Judgment against BCSD under Counts I, II, III, V, VI and VII of the Complaint in the amount of

$582,290 for the claim of Pecco and $2,166,418 for the claim of Veollia; BU is entitled to Judgment

from BCSD under Count IV for the cost of M.L. Johnson’s invoices for flow meters collectively

amounting to $4,500 and $36,228.23 for payment of BCSD’s legal fees.




                                                       Dated: April 30, 2019
